Citation Nr: 1630105	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

These matters came before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2015, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2016 Joint Motion for Remand (JMR) and a Court Order, the Board's decision was vacated and remanded for action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination and to obtain an etiological opinion, and to obtain any outstanding VA treatment records.

In December 2013, the Veteran asserted that he has sought VA treatment; however, there are no VA treatment records on file.  01/09/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  The Veteran's VA outpatient treatment records should be associated with the virtual folder.

The Veteran should be afforded a new VA examination to assess the etiology of his bilateral hearing loss and tinnitus.  As the Veteran's in-service audiological examination was conducted in January 1966, the audiometric readings must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Also, the examiner must adequately consider the Veteran's lay contentions of in-service noise exposure in formulating etiological opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all VA and non-VA medical providers with regard to his bilateral hearing loss and tinnitus.

2.  Associate with the virtual folder the Veteran's VA outpatient treatment records.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the etiology of his claimed bilateral hearing loss and tinnitus. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should offer opinions as to the following:

a) Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss is due to noise exposure in service. 

Consideration should be given to the April 2016 private opinion of record.

The examiner is reminded that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Thus, the January 1966 examination must be converted.

b) Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus is due to noise exposure in service. 

The examination should take note that the Veteran has competently attested that his hearing problems were caused by the loud noises during his in-service work environment which included whining radar tubes during drills, noisy vacuum cleaners used to clean the equipment, noisy communication head-sets, sirens used during drills, and noisy television sets in the sleeping quarters.

The virtual folder must be made available to the examiner.  The examiner must provide a complete rationale for any opinion rendered. 

4.  Thereafter, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




